Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 concerning the confidential nature of certain documents (SCH/Com-ex (93) 22 rev.)
 Type: Decision
 Subject Matter: international affairs;  international law;  economic geography;  EU institutions and European civil service
 Date Published: 2000-09-22

 Avis juridique important|41993D0022The Schengen acquis - Decision of the Executive Committee of 14 December 1993 concerning the confidential nature of certain documents (SCH/Com-ex (93) 22 rev.) Official Journal L 239 , 22/09/2000 P. 0129 - 0129DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993concerning the confidential nature of certain documents(SCH/Com-ex (93)22 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,HAS DECIDED AS FOLLOWS:1. Irrespective of the different national legal rules, certain documents must be kept confidential for the following three reasons:- making some documents public would be directly contrary to the objectives set,- moreover, some documents may contain personal data or a description of administrative procedures that should not be disclosed,- certain documents may also contain information relating to the production techniques or even the security of external relations.2. The following documents shall remain confidential: Annexes 1, 5, 8, 9 and 10 to the Common Consular Instructions, the list of countries subject to the visa requirement, the Common Manual, the Sirene Manual, the three documents covered by the decision on narcotic drugs (tightening controls at external borders (SCH/Stup (92)45), controlled deliveries (SCH/Stup (92)46 rev. 4) and measures on combating the illicit export of drugs (SCH/Stup (92)72 rev. 3))(1).3. The States may incorporate the content of the Common Manual, the Sirene Manual and Annex 1 to the Common Consular Instructions on Visas (the list of countries subject to the visa requirement) into their own national instructions and manuals.Paris, 14 December 1993.The ChairmanA. Lamassoure(1) See SCH/Com-ex (98)17.